Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 12/21/2020. Claims 1, 3-6, 9, and 12 have been amended. Currently pending for review are Claims 1-12.
Response to Amendment
Regarding the IDS, Specification, and Claim Objections made in the Office Action filed on 06/22/2020. Amendments/Remarks & Arguments filed by Applicant on 12/21/2020 correct the objection and/or are persuasive. Therefore, the IDS, Specification, and Claim Objections made in the Office Action filed on 06/22/2020 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 06/22/2020. Amendments/Remarks & Arguments filed by Applicant on 12/21/2020 correct the rejection and/or are persuasive. Therefore, the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 06/22/2020 has been withdrawn unless otherwise indicated below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 was filed after the mailing date of the Non-Final Rejection on 06/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “nylon” of Claim 3.
Claim Objections
Claims 1, 2, 4, and 9 are objected to because of the following informalities: 
Claim 1 Line 16 recites “end large enough”, it is suggested that Applicant replace the limitation with --ends are large enough--.
Claim 1 Line 20 recites “tubular member first and second end”, it is suggested that Applicant replace the limitation with --tubular member to the first and second end--.  
Claim 1 Line 22 recites “a user”, it is suggested that Applicant replace the limitation with --the user-- since a user has been previously recited.  
Claim 4 Line 2 recites “device one” it is suggested that Applicant replace the limitation with --device is one--.
Claim 4 Line 4 recites “and hook and loop system”, it is suggested that Applicant replace the limitation with --or hook and loop system--. Since it appear Applicant intends to claim one of either or and not one of each.
Claim 9 Lines 9-10 recite “for reversibly for reversible”, it is suggested that Applicant replace the limitation with --for reversible-- since the limitation is repeating.
Claim 9 Line 15 recites “end large enough”, it is suggested that Applicant replace the limitation with --ends are large enough--.
Claim 9 Line 19 and 23 recites “a user”, it is suggested that Applicant replace the limitation with --the user-- since a user has been previously recited.  
Claim 9 Line 18 and 22 recites “a user”, it is suggested that Applicant replace the limitation with --the user-- since a user has been previously recited.  
                Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “nylon” lacks support in the original disclosure and is therefore considered new matter. Applicant may overcome the rejection by clearly pointing out support in the original disclosure, amending, or canceling the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line 10 recites “[reversible]”, it is unclear if Applicant is positively claiming the limitation or not. In order to proceed, the Office will interpret the claim such as --reversible--.
Claim 1 Lines 13-14 recites “a first and second end, the first and second end portions”. The limitation of “first and second end portions” lack antecedent basis on the claim. It appears Applicant is 
Claim 2 recites the limitation "the fastening member of the first and second bands" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There has been a fastening member recited for the elastic device, but not the first and second bands. In order to proceed, the Office will interpret the claim such as --a fastening member of the first and second bands--.
Claim 9 Lines 12-13 recites “a first and second end, the first and second end portions”. The limitation of “first and second end portions” lack antecedent basis on the claim. It appears Applicant is referring to the first and second end, and therefore in order to proceed the Office will interpret the claim such as --a first and second end portions, the first and second end portions--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz (US 20120100967) in view of Simplis et al (US 8961377).
Regarding Claim 1, Leibowitz teaches an apparatus for use in the training of athletic fundamentals of the user comprising:                  an elastic device 105 having first and second end portions each terminating with a fastening member 190,197 (Refer to Figs. 1I,J&2);                   first and second bands 215,220, having an internal surface and an external surface, the first and second bands each capable of being wrapped circumferentially around an extremity of a user where the internal surface is in contact with the extremity of the user (Refer to Figs. 2 Paragraph [0022] FIG. 1 illustrates the main components of the Step-Slide embodiment 100 describing the structure of various parts. The Step-Slide 100 is designed to fit between a user's legs so that it restricts the inwards lateral motion of the legs or the bringing together of the legs. The embodiment comprises a variety of parts including: an elastic band, bungee cord or resistance band 105, a motion limiting member 110, a pair (only one is shown for simplicity) of bumpers 130 made from sponge foam, rubber or similar materials, a pair (only one is shown for simplicity) of covering sheaths 150 made from conventional cotton, linen, vinyl or similar materials, a pair (only one is shown for simplicity) of padded Velcro closed leg cuff members shown in FIG. 1I-1J.”);                     a hollow tubular member portions 110,205 having an inner circumference, having a fixed length middle region extending between a first and a second end 115,150, the first and second end portions 115,130,150 of the hollow tubular member having an increased external radius with respect to the middle region, said inner circumference at the first and second end large enough to accommodate a head of the talus region of the user at the first and second end portions of the hollow tubular member (Refer to Figs.1-2 Paragraph [0022]-[0030]:”[0024]:” Additionally, the end of the member 110 has two disc-like 115 extensions that extend outwards and are centered about the hollow cavity 125.. [0030] FIG. 2 illustrates one Step-Slide embodiment 200 as organized into a singular integral unit when all of the parts of the embodiment are connected together. The tubular member 205 has been inserted into each of the bumpers as was previously described. An elastic band extends through the entire structure from one cuff member 220 ring knot and ring on through the bumper, the tubular member then through the other bumper and into and through the ring attached to the other cuff member 215 and knotted therethrough.”);                      whereby, when in use, the elastic device 105 extends through the hollow section of the tubular member 110,205 first and second end portions 115,130,150 of the elastic device to the and terminating with the first and second bands affixed to the extremities of a user in such a way that the (Refer to annotated Fig. 2 below &3 to depict the cuffs 220 around a users extremities).
    PNG
    media_image1.png
    427
    798
    media_image1.png
    Greyscale
            Leibowitz fails to teach wherein the external surface having a loop for [reversible] engagement with the fastening member of the elastic device 105. Simplis et al teaches an elastic band 140 having first and second end portions each terminating with a fastening member 146,147 (Refer to Figs. 1&3), wherein the elastic band extends through a hollow tube 110 to first and second bands 120,130 having an internal surface contacting a user’s limb and an external surface having a loop 123,133 for reversible engagement with the fastening members 146,47 of the elastic device 140 (Refer to Figs. 3&5 Col 5 Lines 45-54:” In some embodiments, the apparatus (100) comprises a first end (141) comprising a first hook (146) disposed thereon and a second end (130) comprising a second hook (147) disposed thereon. The first hook (146) is used to attach the first end (141) to the first band (120). The second hook (147) is used to attach the second end (142) to the second band (130). A non-limiting example might be an elastic cord with a hook securely attached to each end. The hook on each end would be used to attach to the band.”). Simplis et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the fastening member of the elastic device and the first and second bands of Leibowitz to be in view of Simplis et al to provide the external surface having a loop for [reversible] engagement with the fastening member of the elastic device, for the purpose of allow the first and second elastic bands to be removed for storage and/or replacement when necessary. Simplis et al teaches that such elastic device fasteners and bands are known in the art to produce expected results and therefore does not patentably distinguish the invention over prior arts.
Regarding Claim 2, Leitbowitz in view of Simplis et al continues to teach wherein the fastening member 146,147 of the first and second bands 120,130 (as modified by Simplis et al ) comprises a hook and loop system (Refer to Simplis et al Fig 3 Col 2 Lines 60-65:” In some embodiments, the apparatus (100) comprises a first end (141) comprising a first band (120), and a second end (130) comprising a second band (130). The first band (120) is non-continuous, having a first end (121) and a second end (122). The first end (121) of the first band (120) attaches to the second end (122) of the first band (120) via a hook and loop system.”).
Regarding Claim 4, Leitbowitz  in view of Simplis et al continues to teach wherein the fastening member 146,147 of the elastic device 105 (as modified by Simplis et al ) is one is selected from the group comprising hook & eye, snap hooks 146,147, pin type anchors, swivel hooks, lobster clasps, Kam clips, and hook and loop systems (Refer to Simplis et al Figs. 3&5 Col 5 Lines 45-54:” In some embodiments, the apparatus (100) comprises a first end (141) comprising a first hook (146) disposed thereon and a second end (130) comprising a second hook (147) disposed thereon. The first hook (146) is used to attach the first end (141) to the first band (120).”).
Regarding Claim 5, Leitbowitz  in view of Simplis et al continues to teach wherein the fastening member 146,147 is a hook (as modified by Simplis et al ) is one is selected from the group comprising hook & eye, snap hooks 146,147, pin type anchors, swivel hooks, lobster clasps, Kam clips, and hook and loop systems (Refer to Simplis et al Figs. 3&5 Col 5 Lines 45-54:” In some embodiments, the apparatus (100) comprises a first end (141) comprising a first hook (146) disposed thereon and a second end (130) comprising a second hook (147) disposed thereon. The first hook (146) is used to attach the first end (141) to the first band (120).”).
Regarding Claims 6-8, Leibowitz in view of Simplis et al teaches the claimed invention as noted above but fails to expressly disclose wherein the distance between the increased radius of the first end 115,150 and the increased radius of the second end 115,150 is about 12 inches, length of the elastic device is approximately between about 10 inches to 18 inches, wherein length of the elastic device is approximately about 13 inches. However, Leibowitz does teach that the dimensions of the device may be variable based on the size of the user (Refer to Paragraph [0023]:” Thus, inventor contemplates that various sizes of the overall system and limiting member 110 are necessary to service the needs of athletes of different ages, heights and athletic abilities.”). The Office takes the position that Applicant does not provide criticality to the distance between the increased radius regions is about 12 inches, length of the elastic device is approximately between about 10 inches to 18 inches, wherein length of the elastic device Refer to MPEP 2144.4 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS A.    Changes in Size/Proportion.. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding Claim 9, Leibowitz teaches a method for using a training system, the method comprising the steps of:                  providing an apparatus having an elastic device 105 having first and second end portions each terminating with a fastening member 190,197 (Refer to Figs. 1I,J&2);                   first and second bands 215,220, having an internal surface and an external surface, the first and second bands each capable of being wrapped circumferentially around an extremity of a user where the internal surface is in contact with the extremity of the user (Refer to Figs. 2 Paragraph [0022] FIG. 1 illustrates the main components of the Step-Slide embodiment 100 describing the structure of various parts. The Step-Slide 100 is designed to fit between a user's legs so that it restricts the inwards lateral motion of the legs or the bringing together of the legs. The embodiment comprises a variety of parts including: an elastic band, bungee cord or resistance band 105, a motion limiting member 110, a pair (only one is shown for simplicity) of bumpers 130 made from sponge foam, rubber or similar materials, a pair (only one is shown for simplicity) of covering sheaths 150 made from conventional cotton, linen, vinyl or similar materials, a pair (only one is shown for simplicity) of padded Velcro closed leg cuff members shown in FIG. 1I-1J.”);                     a hollow tubular member portions 110,205 having an inner circumference, having a fixed length middle region extending between a first and a second end 115,150, the first and second end portions 115,130,150 of the hollow tubular member having an increased external radius with respect to the middle region, said inner circumference at the first and second end large enough to accommodate a head of the talus region of the user at the first and second end portions of the hollow tubular member (Refer to Figs.1-2 Paragraph [0022]-[0030]:”[0024]:” Additionally, the end of the member 110 has two disc-like 115 extensions that extend outwards and are centered about the hollow cavity 125.. [0030] FIG. 2 illustrates one Step-Slide embodiment 200 as organized into a singular integral unit when all of the parts of the embodiment are connected together. The tubular member 205 has been inserted into each of the bumpers as was previously described. An elastic band extends through the entire structure from one cuff member 220 ring knot and ring on through the bumper, the tubular member then through the other bumper and into and through the ring attached to the other cuff member 215 and knotted therethrough.”);                      wrapping the apparatus around a portion of the lower extremities of a user (Refer to Fig. 3 to depict that the first and second bands 215,220 are wrapped around the lower extremities of a user);                     whereby, when in use, the elastic device 105 extends through the hollow section of the tubular member 110,205 first and second end portions 115,130,150 of the elastic device to the and (Refer to annotated Fig. 2 below &3 to depict the cuffs 220 around a users extremities).
    PNG
    media_image1.png
    427
    798
    media_image1.png
    Greyscale
            Leibowitz fails to teach wherein the external surface having a loop for [reversible] engagement with the fastening member of the elastic device 105. Simplis et al teaches an elastic band 140 having first and second end portions each terminating with a fastening member 146,147 (Refer to Figs. 1&3), wherein the elastic band extends through a hollow tube 110 to first and second bands 120,130 having an internal surface contacting a user’s limb and an external surface having a loop 123,133 for reversible engagement with the fastening members 146,47 of the elastic device 140 (Refer to Figs. 3&5 Col 5 Lines 45-54:” In some embodiments, the apparatus (100) comprises a first end (141) comprising a first hook (146) disposed thereon and a second end (130) comprising a second hook (147) disposed thereon. The first hook (146) is used to attach the first end (141) to the first band (120). The second hook (147) is used to attach the second end (142) to the second band (130). A non-limiting example might be an elastic cord with a hook securely attached to each end. The hook on each end would be used to attach to the band.”). Simplis et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the fastening member of the elastic device and the first and second bands of Leibowitz to be in view of Simplis et al to provide the external surface having a loop for [reversible] engagement with the fastening member of the elastic device, for the purpose of allow the first and second elastic bands to be removed for storage and/or replacement when necessary. Simplis et al teaches that such elastic device fasteners and bands are known in the art to produce expected results and therefore does not patentably distinguish the invention over prior arts.
Regarding Claim 10, Leitbowitz in view of Simplis et al continues to teach wherein the predetermined distance varies depending on the distance between the extremities of the user (Refer to Leibowitz Paragraph [0023]:” Thus, inventor contemplates that various sizes of the overall system and limiting member 110 are necessary to service the needs of athletes of different ages, heights and athletic abilities.”).
Regarding Claim 11, Leitbowitz in view of Simplis et al continues to teach wherein the further apart the user's extremities, the larger the predetermined distance between the bands and the ends of the tubular members (Refer to Leibowitz Paragraph [0023]:” Thus, inventor contemplates that various sizes of the overall system and limiting member 110 are necessary to service the needs of athletes of different ages, heights and athletic abilities.”..The Office takes the position that during stretching of the band as the user increases the distance between the extremities will increase the predetermined distance since the band will extend further from the ends of the hollow tubular member).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz (US 20120100967) in view of Simplis et al (US 8961377) as applied above, further in view of Nesci (US 20020022555).
Regarding Claim 3, Leibowitz in view of Simplis et al teaches the claimed invention as noted above but fails to expressly disclose wherein the hook and loop system is a self-fastener made of nylon. Nesci teaches an exercise device comprising a band for a lower extremity of a user wherein there comprises a hook and loop system is a self-fastener made of nylon (Refer to Nesci Paragraph [0022]:”  [0022] Referring now to FIG. 1f, shown is the ankle/wrist wrap portion of the invention. This allows a user to access the stretching and strengthening portions of the invention with his or her ankle, allowing a user to target his or her legs for strengthening and stretching. The ankle/wrist wrap is comprised of a snap lock connector 6, d-ring 7 and an adjustable velcro strap 8. The velcro strap can be made of essentially any fabric-like material such as nylon and should be velcro fastenable and adjustable at the attaching ends”). Nesci is analogous with Applicants invention in that they both teach bands for attaching to a user and therefore it would have been obvious to modify the hook and loop system of Leibowitz in view of Simplis et al to be further in view of Nesci such that the hook and loop system is a self-fastener made of nylon since Nesci teaches that such materials are common and known in the art to be suitable for hook and loop systems for bands and therefore does not patentably distinguish the invention over prior arts.
Response to Arguments
Applicant’s arguments filed on 12/21/2020 have been considered but are moot because the amendments change the scope of the claims and a new grounds of rejection has been disclosed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784